DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 11/10/2021 and 3/3/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein with strike-through has not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No.11172452. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claims 1, 8, and 15, ‘452 discloses the limitations in claims 1, 5-8, 12, and 13.
Claims 2-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11172452 in view of Tseng et al (US 2018/0054237) [hereafter R1]. 
For claims 2 and 9, ‘452 does not explicitly disclose the relay UE transmits configuration information to the remote UE, and wherein the configuration information is used for performing the sidelink measurement by the remote UE.
R1 discloses the relay UE transmits configuration information to the remote UE (Fig 7 paragraphs 57-69, 85-87 configuration information for sidelink measurement is transmitted by the relay UE to the UE), and wherein the configuration information is used for performing the sidelink measurement by the remote UE (Fig 7 paragraphs 57-69, 85-87 configuration information for sidelink measurement).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
For claims 3 and 10, ‘452 discloses the limitations in claims 1, 5-8, 12, and 13.
Or, in the alternative, R1 discloses the configuration information includes at least one of a period of the sidelink measurement, a subframe offset related to the sidelink measurement and a measurement duration of the sidelink measurement (Fig 7 paragraphs 57-69, 85-87 measuring a specific signal in its assigned period, offsets for a particular measurement, and a duration based on the size of a specific assigned signal).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
For claims 4 and 11, ‘452 does not explicitly state the limitations.
R1 discloses the configuration information is transmitted through a pre-determined signaling (Fig 7 paragraphs 57-69, 85-87 pre-configuration parameters are stored for transmitting configuration, signaling required for configuration is pre-determined, SL-measurement configuration).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
For claims 5 and 12, ‘452 discloses the limitations in claims 1, 5-8, 12, and 13.
Or, in the alternative,
R1 discloses the sidelink measurement is configured as the subband specific with a subframe-set specific (Fig 7 paragraphs 57-69, 85-87 sidelink measurement is configurated as subframe-set specific for a subband).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
For claims 6 and 13, ‘452 discloses the limitations in claims 1, 5-8, 12, and 13.
Or, in the alternative,
 R1 discloses the sidelink measurement is performed on a symbol except for a symbol used for a subband switching or a demodulation reference signal (DMRS), or is performed on a pre-configured symbol (Fig 7 paragraphs 57-69, 85-87 performed on SLSS).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
For claims 7 and 14, ‘452 does not explicitly state the limitations.
 R1 discloses the report information includes only partial sidelink measurement results of the remote UE among all sidelink measurement results of the remote UE (Fig 7 paragraphs 57-69, 85-87 measurement report contains only qualified measurement results according to a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify ‘452 to use the configuration method taught by R1.  The rationale to combine would be to use a known technique in a similar device, to use a known method in a known device, to allow dynamic and specific measurements and troubleshooting for maintaining quality, and design choice. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tseng et al (US 2018/0054237) [hereafter R1].
For claims 1, 8, and 15, R1 discloses including a base station (Fig 7 base station), a relay user equipment (UE) (Fig 7 Relay UE), and a remote UE (Fig 7 remote UEs), the method performed by the relay UE and comprising: receiving, from the remote UE, the report information (Fig 7 paragraphs 57-69, 85-87 Relay UE receives measurement reports from the UE); and transmitting, to the base station, the report information (Fig 7 paragraphs 57-69, 85-87 Relay UE transmits, to the BS, measurement reports from the UE), wherein the report information is a report for a sidelink measurement, which is performed by the remote UE, of a subband specific or a pool specific (Fig 7 paragraphs 57-69, 85-87 SL measurement report is for the measurement of a specific subband or pool containing carriers paragraph 69 specific subband).
For claims 2 and 9, R1 discloses the relay UE transmits configuration information to the remote UE (Fig 7 paragraphs 57-69, 85-87 configuration information for sidelink measurement is transmitted by the relay UE to the UE), and wherein the configuration information is used for performing the sidelink measurement by the remote UE (Fig 7 paragraphs 57-69, 85-87 configuration information for sidelink measurement).
For claims 3 and 10, R1 discloses the configuration information includes at least one of a period of the sidelink measurement, a subframe offset related to the sidelink measurement and a measurement duration of the sidelink measurement (Fig 7 paragraphs 57-69, 85-87 measuring a specific signal in its assigned period, offsets for a particular measurement, and a duration based on the size of a specific assigned signal).
For claims 4 and 11, R1 discloses the configuration information is transmitted through a pre-determined signaling (Fig 7 paragraphs 57-69, 85-87 pre-configuration parameters are stored for transmitting configuration, signaling required for configuration is pre-determined, SL-measurement configuration).
For claims 5 and 12, R1 discloses the sidelink measurement is configured as the subband specific with a subframe-set specific (Fig 7 paragraphs 57-69, 85-87 sidelink measurement is configurated as subframe-set specific for a subband).
For claims 6 and 13, R1 discloses the sidelink measurement is performed on a symbol except for a symbol used for a subband switching or a demodulation reference signal (DMRS), or is performed on a pre-configured symbol (Fig 7 paragraphs 57-69, 85-87 performed on SLSS).
For claims 7 and 14, R1 discloses the report information includes only partial sidelink measurement results of the remote UE among all sidelink measurement results of the remote UE (Fig 7 paragraphs 57-69, 85-87 measurement report contains only qualified measurement results according to a threshold).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sfar et al (US 2017/0149490) discloses relay measurement report transmission to a base station; Maret Luc et al (US 2014/0289581) discloses UE relay usage for transmission by UEs; Xiong et al (WO 2017/030520) discloses sidelink measurement reporting for UEs through a relay UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463